      Case 1:20-cr-00637-SHS Document 51 Filed 04/21/21 Page 1 of 1




                                        TODD M. MERER
                                         200 Calle Cristo
                                          Second Floor
                                            San Juan,
                                       Puerto Rico 00901


April 20, 2021

Re:     United States v. Eduardo Fernandez, 20 Cr. 637 (SHS)


Honorable Sidney H. Stein
United States District Judge
Southern District of New York                               MEMO ENDORSED
500 Pearl Street
New York, N.Y 10067

Dear Judge Stein:

  I apologize for my tardiness in responding to USPO Velez-Garcia's draft PSR. I am in Puerto
   Rico and travel has been near-impossible, not only for myself, but in regard to people Mr.
             Fernandez was to see in order to obtain information for the response.

Last week he was able to meet with his long-time counselor and personal physician in Florida
for five days. He has now returned and I am awaiting their communications so I may
incorporate them in the response.

Therefore I am requesting that the date for me to respond be extended to May 15, 2021.

Respectfully submitted,

/s/
Todd M. Merer
 Request to respond to the PSR by May 15, 2021, is granted. The sentencing is adjourned
 to June 30, 2021, at 2:30 p.m. The defense submissions are due by June 16, the
 government submissions are due by June 23.

 Dated: New York, New York
        April 21, 2021
